Order and judgment (one paper), Supreme Court, New York County (Beatrice Shainswit, J.), entered January 22, 1997, which, inter alia, granted plaintiffs’ motion pursuant to CPLR 3126 (3) to strike defendants’ answer, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered March 12, 1997, which denied defendants’ motion to reargue the prior order, unanimously dismissed, without costs, as taken from a nonappealable order.
The IAS Court properly exercised its discretion in striking defendants’ answer for their noncompliance with the prior so-ordered stipulation directing production of all documents pursuant to demands to which no objections had been made, and with the prior court orders ruling on defendants’ claims of privilege and directing production of nonprivileged documents. Defendants’ service of objections to various demands on the ground of relevancy and overbreadth, after these orders were issued and more than a year after plaintiffs’ service of their notice of discovery, was properly rejected by the IAS Court as an untimely and obstructive attempt to avoid previously ordered discovery (see, CPLR 3122 [a]; Zletz v Wetanson, 67 NY2d 711; Kutner v Feidan, Dweck & Sladkus, 223 AD2d 488, lv denied 88 NY2d 802; Berman v Szpilzinger, 180 AD2d 612). We have considered defendants’ other arguments and find them to be without merit. Concur—Ellerin, J. P., Nardelli, Williams and Andrias, JJ.